Citation Nr: 0907489	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating for post-traumatic stress 
disorder (PTSD), prior to April 22, 2008, to include an 
initial rating in excess of 70 percent from September 4, 
2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in March 2007.  At that 
time, an initial 50 percent rating was assigned.

The veteran appealed the initial evaluation for PTSD that was 
awarded by rating decision in December 2003.  Subsequent to 
remand by the Board, the evaluation of the veteran's PTSD was 
increased to 70 percent, effective the initial date of the 
award.  A 100 percent rating was awarded by rating decision 
dated in October 2008, with the effective date of April 22, 
2008, being assigned.  The veteran has continued his appeal 
that the rating should have been made effective prior to this 
date.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The issue has, 
accordingly been recharacterized as set forth on the title 
page.


FINDING OF FACT

The evidence of record shows that the veteran was totally 
disabled due to PTSD on June 13, 2005.  Prior to that date 
the appellant was employed and total social and occupational 
impairment had not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD are shown 
to be met on June 13, 2005, but no earlier.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o), 4.130, 
Code 9411 (2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in July 2003 and April 2007, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the April 2007 VCAA letter, the veteran was provided 
all necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
VA is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, where the notice 
was provided in connection with the original claim; See 
VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004) 
see also Grantham v. Brown, 114 F .3d 1156 (1997).

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this instance, the 
veteran is appealing the effective date of his award of a 100 
percent schedular rating.  The effective date for an 
increased rating will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

Review of the record shows that the veteran was working in 
his job as a printer until he was admitted to a VA medical 
facility on June 13, 2005.  At that time, it was reported for 
clinical purposes that the veteran had been laid off from his 
job.  VA outpatient treatment records dated in April 2005 
showed that the veteran had been struggling at his job due to 
difficulty with concentration.  It was noted that he was 
anxious, irritable and had to take medication to sleep at 
night.  In a letter from a counseling therapist at the Vet 
Center, dated in June 2005, it was reported that the veteran 
was having difficulty falling or staying asleep and 
difficulty concentrating.  He had near total occupation and 
social impairment, with impairment due to communication, 
persistent danger of hurting himself or others, memory loss 
and difficulty in adapting to stressful circumstances.  It 
was believed that the veteran's employment was the cause of 
much deterioration and that he needed to leave his job 
immediately.  In a second letter, dated in April 2007, it was 
noted that the veteran no longer worked because his PTSD 
symptoms prevented him from employment.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (2008).  

The veteran has been awarded a 100 percent schedular 
evaluation, which is primarily based upon total occupational 
and social impairment.  He was found on VA examination in 
April 2008 to be totally disabled, but the record shows that 
he was believed to be unable to work in June 2005.  VA 
outpatient treatment records show that he was working through 
at least April 2005 and was hospitalized at a VA facility on 
June 13, 2005.  It was indicated at that time that the 
veteran had stopped working and in a statement from the Vet 
Center that month it was indicated that he had near total 
occupation and social impairment.  In April 2007, it was 
stated that the veteran could not work due to his PTSD 
symptoms.  It is believed that the record shows that the 
veteran became totally disabled in June 2005.  The total 
disability can be dated to the veteran's admission to the 
hospital on June 13, 2005.  As there is evidence that the 
veteran was working prior to this time, eligibility is not 
demonstrated prior to that time.  Thus, prior to June 13, 
2005 a rating in excess of 70 percent is not in order.  But 
the effective date of the award is June 13, 2005.  


ORDER

A total rating for PTSD is warranted from June 13, 2005, but 
no earlier, the appeal is allowed to this extent, subject to 
the controlling regulations governing the payment of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


